 MENDON COMPANY,R.B.M. DIVISION309On the other hand,since there has been a history of separatecollective bargaining for the warehouse stevedores, a unitlimited to such stevedores may also be appropriate. In ac-cordance with the Board policy in cases of this type, we shalldirect separate elections among the following groups of em-ployees of the Employer:(a)All productionand maintenanceemployees employed by theEmployer at its plants in Guayanilla, Puerto Rico, including allrailroad and maintenance-of-ways employees,but excludingallother employees,warehouse stevedores,executive, ad-ministrative,and professional employees,office clericals,foremen, timekeepers,guards,watchmen, and all supervisorsas defined in the Act.(b) All warehouse stevedores employed by the Employer atitswarehouses in Guayanilla,Puerto Rico,excluding all otheremployees,executive,administrative,and professional em-ployees,office clericals, foremen, timekeepers,guards, watch-men, and all supervisors as definedin the Act.If either the Petitioner or the Intervenor receives the majorityof the votes in each of the above voting groups,the two votinggroups together will constitute a single appropriate unit. Ifthemajority in the two voting groups vote for different rep-resentatives,the employees in such voting groups will con-stituteseparateappropriate units. The Regional Directorconducting the elections shall issue to the parties certificationof results of the election including certification of repre-sentatives if appropriate.5.As the record shows that the work of the employees soughtto be represented is seasonal in nature,we shall direct thatthe elections be held at or about the seasonal peaks on datesto be determined by the Regional Director among the employeesin the above voting groups who are employed during the payrollperiods immediately preceding the date of the issuance ofthe notices of election by the Regional Director.[Text of Direction of Elections omitted from publication.]Member Beeson took no part in the consideration of the aboveDecision and Direction of Elections.MENDON COMPANY, R.B.M. DIVISIONandUNITED STEEL-WORKERS OF AMERICA, CIOandINTERNATIONAL AS-SOCIATION OF MACHINISTS, AFL, Petitioners. CasesNos. 9-RC-2046 and 9-RC-2047. May 3, 1954ORDER AMENDINGDECISION AND DIRECTION OF ELECTIONSOn April 20,1954,the Board issued a Decision and Directionof Elections'in the above -entitled proceeding.1108 NLRB 310.108 NLRB No. 110. 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY ORDERED that footnote 7 of the aforesaidDecision and Direction of Elections be, and it hereby is,amended by striking therefrom the language as written andsubstituting therefor the following language:'If the votes are pooled,they shall be accorded theirface value.IT IS FURTHER ORDERED that the Decisionand Direction ofElections, as printed,shall appear as herebyamended.By direction of the Board:Ogden W. Fields,Associate Executive Secretary.MENDON COMPANY, R.B.M. DIVISIONI,and UNITED STEEL-WORKERS OF AMERICA, CIOandINTERNATIONAL ASSO-CIATION OF MACHINISTS, AFL, Petitioners. Cases Nos.9-RC-2046 and 9-RC-2047 (Consolidated). April 20, 1954DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Bernard Marcus,hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.22.The labor organizations involved claim to representcertain employees of the Employer.3.Questions affecting commerce exist concerning the repre-sentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate units:InCase No.9-RC-2046,United Steelworkers of America,.CIO, herein called the Steelworkers,seeks to represent a pro-duction and maintenance unit,including tool and die workers. InCase No.9-RC-2047, International Association of Machinists,AFL, herein called the Machinists,seeks to represent a unit oftool and die makers, die repairmen,machinists,and tool cribattendants.Local NB-1080,International Brotherhood of Elec-tricalWorkers,AFL, herein called the Electricians,agreeswith the Steelworkers that a production and maintenance unitis appropriate.31The Employer's name appears as amended at the hearing.2 Essex Wire and Associated Machines, Inc., 107 NLRB No. 250.3Although notified of the hearing, the Employer did not appear. Its unit position is unknown.108 NLRB No. 68.